Exhibit 10.49

 

SECOND AMENDMENT TO LOAN AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT (this “Second Amendment”) is made and
entered into as of November 15, 2010, between ISIS PHARMACEUTICALS, INC., a
Delaware corporation (together with its successors and assigns, “Borrower”), and
RBS ASSET FINANCE, INC., a New York corporation (together with its successors
and assigns, “Lender”).

 

RECITALS

 

A.            Lender and Borrower have previously entered into a Loan Agreement
dated as of October 15, 2008 and a First Amendment to Loan Agreement dated as of
September 30, 2009 (collectively, the “Agreement”).

 

B.            Lender and Borrower wish to amend the Agreement as provided
herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, it is hereby agreed as follows:

 

1.             The Agreement is amended as follows:

 

 (i)   The definitions of the following terms set forth in Schedule I to the
Agreement are hereby amended to have the meanings set forth below:

 

“Financial Statements” means the audited financial statement of Borrower and
each Guarantor for their fiscal years ended December 31, 2009 and the unaudited
financial statement of Borrower and each Guarantor and for the quarter ended
June 30, 2010.

 

“Scheduled Commitment Termination Date” means July 27, 2011.

 

2.             This Second Amendment may be executed in several counterparts,
each of which shall be an original and all of which shall constitute but one and
the same instrument.

 

3.             All other terms and conditions of the Agreement not specifically
amended by this Second Amendment shall remain in full force and effect and are
hereby ratified and confirmed by Lender and Borrower.

 

4.             This Second Amendment shall be governed by the law of the State
of Illinois (without regard to the conflict-of-laws principles thereof).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

EXECUTION PAGE FOLLOWS]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment in
their respective corporate names by their duly authorized officers, all as of
the date first written above.

 

Lender:

RBS ASSET FINANCE, INC.,

 

a New York corporation

 

 

 

 

 

By

/s/ Jeffrey P. Lanigan

 

 

 

 

Name

Jeffrey P. Lanigan

 

 

 

 

Title

Assistant Vice President

 

 

 

 

 

 

Borrower:

ISIS PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By

/s/ B. Lynne Parshall

 

 

 

 

Name

B. Lynne Parshall

 

 

 

 

Title

Chief Operating Officer and Chief Financial

 

 

Officer Isis Pharmaceuticals, Inc.

 

[EXECUTION PAGE OF SECOND AMENDMENT TO LOAN AGREEMENT]

 

2

--------------------------------------------------------------------------------